SILBERMAN, Chief Judge.
Donna Roberts Trask (the Wife) appeals a final judgment of dissolution of marriage and the order denying her motion to set aside a mediated settlement agreement. We affirm the denial of relief on her motion to set aside the mediated settlement agreement without discussion. We remand for the trial court to correct the final judgment to properly state the number of alimony payments and total amount of alimony so as to be consistent with the mediated settlement agreement that the court approved.
The mediated settlement agreement provides that Scott A. Trask (the Husband) shall pay to the Wife thirty-nine monthly alimony payments of $500 for total, nonmodifiable alimony of $19,500. The final judgment incorporates the agreement by reference and approves the agreement but specifies that the Husband is to pay only thirty-six monthly alimony payments of $500 for total alimony of $18,000. In his answer brief, the Husband acknowledges the error in the final judgment.
Because the trial court intended to incorporate the terms of the parties’ agreement but misstated the amount of alimony payments, we remand for the trial court to enter a corrected final judgment that provides for thirty-nine monthly alimony payments of $500 for a total of $19,500. We affirm in all other respects.
Affirmed and remanded for corrected judgment.
ALTENBERND and WALLACE, JJ., Concur.